

117 HR 2692 IH: Ban Corporate PACs Act
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2692IN THE HOUSE OF REPRESENTATIVESApril 20, 2021Mr. Harder of California (for himself and Mr. Golden) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to limit the authority of corporations to establish and operate separate segregated funds utilized for political purposes, including the establishment or operation of a political committee, to nonprofit corporations, and for other purposes.1.Short titleThis Act may be cited as the Ban Corporate PACs Act.2.Limiting authority of corporations to establish or operate separate segregated funds for political purposes to nonprofit corporations(a)Limitation(1)In generalSection 316(b)(2)(C) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30118(b)(2)(C)) is amended by striking a corporation and inserting a nonprofit corporation.(2)DefinitionSection 316(b) of such Act (52 U.S.C. 30118(b)) is amended by adding at the end the following new paragraph:(8)For purposes of this section, the term nonprofit corporation means a corporation described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code, other than a corporation which is ineligible to be exempt from taxation under section 501(a) of such Code if it establishes a separate segregated fund under this subsection..(b)Permitting solicitation of contributions only from executive and administrative personnelSection 316(b) of such Act (52 U.S.C. 30118(b)) is amended—(1)in paragraph (4)(A)(i), by striking its stockholders and their families and;(2)in paragraph (4)(B)—(A)by striking a corporation the first place it appears and inserting a nonprofit corporation;(B)by striking any stockholder, executive or administrative personnel, and inserting any executive or administrative personnel; and(C)by striking stockholders, executive or administrative personnel, and inserting executive or administrative personnel;(3)in paragraph (4)(D)—(A)by striking stockholders and;(B)by striking such stockholders or personnel and inserting such personnel; and(C)by striking such stockholders and personnel and inserting such personnel; and(4)in paragraph (5), by striking stockholders and.(c)Treatment of government contractorsSection 317(b) of such Act (52 U.S.C. 30119(b)) is amended—(1)by striking any corporation and inserting any nonprofit corporation; and(2)by striking a corporation and inserting a nonprofit corporation.3.Effective date; transition for existing funds and committees(a)Effective dateThe amendments made by this Act shall take effect on the date of the enactment of this Act.(b)Transition for existing funds and committeesIn the case of a separate segregate fund established and operating under section 316(b)(2)(C) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30118(b)(2)(C)) as of the date of the enactment of this Act which is not a fund of a nonprofit corporation as defined in section 316(b)(8) of such Act (as added by section 2(a)(2)), the fund shall terminate and disburse its entire balance not later than 1 year after the date of the enactment of this Act.